       Case 1:18-cr-00522-ER Document 63 Filed 03/11/21 Page 1 of 1




                                                                    March 10, 2021
       3/11/2021

BY ECF

The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


       Re:     United States v. Reynaldo Marrero, 18 Cr. 522 (ER)


Dear Judge Ramos:

       I write on behalf of our client, Edgardo Ramos, to request a brief, two week
adjournment of the violation of supervised release hearing scheduled for today, March
10, 2021, to afford the defense additional time to research and prepare for the hearing.
The government and U.S. Probation consent to the requested adjournment.


                                                     Respectfully submitted,

                                                     /s/
                                                     Michael Tremonte




cc:    All counsel (via ECF)

The March 10, 2021 status conference is adjourned to March 24, 2021 at 11:30 a.m.
SO ORDERED.



                                                           3/11/2021
